***********
This claim arises out of an admittedly compensable work-related injury to Plaintiff's left knee, neck and shoulder on September 14, 2009 as a result of a fall. Defendants have provided indemnity and medical compensation to Plaintiff. Prior to her injury, Plaintiff had a left total knee replacement approximately two years earlier, performed by Dr. William K. Andersen, who is the authorized treating physician for the current claim. Plaintiff is seeking a change of treating physician to Dr. Kevin Speer who is recommending, "knee arthroscopic surgery to include a joint debridement and cleaning out all these adhesions in her knee." Dr. Andersen and Dr. John B. Chiavetta, a fellowship trained joint replacement surgeon who evaluated Plaintiff, are of the opinion that the treatment Dr. Speer is recommending would not be beneficial to Plaintiff. Dr. Andersen is also of the opinion that treatment at a pain clinic would be beneficial to Plaintiff. *Page 2
After review of all the evidence presented and considering the briefs and oral arguments of the parties, the Full Commission, in its discretion, affirms the Deputy Commissioner's denial of Plaintiff's motion for change of treating physician to Dr. Speer. N.C. Gen. Stat. § 97-25.
It is therefore ordered that Plaintiff's Expedited Medical Motion to change Plaintiff's treating physician to Dr. Kevin Speer is DENIED. It is further ordered that Defendants shall provide to Plaintiff the treatment at a pain clinic recommended by Dr. Andersen. The parties shall confer and within ten days from the date of this order, agree upon a physician to provide such treatment.
Each side shall pay its own costs.
This the ___ day of August, 2010.
                                S/___________________ BERNADINE S. BALLANCE COMMISSIONER
CONCURRING:
  S/___________________ STACI T. MEYER COMMISSIONER
  S/___________________ CHRISTOPHER SCOTT COMMISSIONER